Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/27/21.
3.	Claims 29-42 are under examination.
4.	Claims 29 & 36 are amended.
5.	Claims 1-28 are canceled.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 04/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
7.	Applicant’s amendment filed on 05/27/21, with respect to claims 29-42 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
8.	Applicant amendment filed on 05/27/21, with regards drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
9.	Applicant amendment filed on 05/27/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.



Allowable Subject Matter
10.	Claims 29-42 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Lee et al. 2020/0267761 A1 (Title: Method and apparatus for channel access priority classes based on message type in a wireless communication system) (See FIG. 2 & Para. 0080, 0125 & 0138).
B.	Kim et al. 2020/0260524 A1 (Title: Methods and apparatus for transmitting and receiving data in wireless communication system) (See abstract, Para. 0023, 0067 & 0103).
C.	Han et al. 2020/0008118 A1 (Title: Reflective QoS flow characteristic-based communications method and apparatus) (See FIG. 3, Para. 0073 & 0112).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469